Montgomery, J.
This cause originated in Hamilton county, and was reversed upon a former appeal. Lanham v. Woods (1906), 167 Ind. 398. A change of venue was taken, and upon motion of appellees the proceeding was dismissed, upon the assumed ground that regulation of the liquor traffic by the State through the present license laws is in violation of the state and federal Constitutions. This court has finally settled this question, and upon the authority of Sopher v. State (1907), 169 Ind. 177, the judgment of the Boone Circuit Court must be reversed.
The judgment is reversed, with directions to overrule appellees’ motion to dismiss the action, and for further proceedings in harmony with this decision.